Dismissed and Memorandum Opinion filed March 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00066-CR
                              NO. 14-13-00067-CR

                     BILL HARRY MENARD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 208th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1354845 and 1355501

                MEMORANDUM                      OPINION


      Appellant entered a guilty plea to the offense of theft (appeal number 14-13-
00066-CR; trial court cause number 1354845) and to the offense of robbery
(appeal number 14-13-00067-CR; trial court cause number 1355501).               In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on December 18, 2012, to confinement for 180 days in
the State Jail Division of the Texas Department of Criminal Justice (appeal number
14-13-00066-CR; trial court cause number 1354845) and for two years in the
Institutional Division of the Texas Department of Criminal Justice (appeal number
14-13-00067-CR; trial court cause number 1355501). The sentences were ordered
to run concurrently. In both cases, appellant filed a pro se notice of appeal. We
dismiss the appeals.

      In each case, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). In each case, the
trial court’s certification is included in the record on appeal. See Tex. R. App. P.
25.2(d). The record in both cases supports the trial court’s certifications. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                          2